NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                           KRISTINA T., Appellant,

                                        v.

                    DEPARTMENT OF CHILD SAFETY,
                       T.H., J.J., K.J., M.T., Appellees.

                             No. 1 CA-JV 17-0092
                               FILED 10-27-2017


           Appeal from the Superior Court in Maricopa County
                             No. JD529294
               The Honorable Arthur T. Anderson, Judge

                                  AFFIRMED


                                   COUNSEL

Law Office of H. Clark Jones LLC, Mesa
By Clark Jones
Counsel for Appellant

Arizona Attorney General's Office, Mesa
By Ashlee N. Hoffmann
Counsel for Appellee DCS
                        KRISTINA T. v. DCS, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Randall M. Howe joined.


B R O W N, Judge:

¶1           Kristina T. ("Mother") appeals the superior court's order
adjudicating her four children dependent. She argues the court erred by
failing to make specific findings of fact and the record lacks sufficient
evidence supporting the court's ruling. For the following reasons, we
affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            Mother is the biological parent of T.H. (born 2002), J.J. (born
2004), K.J. (born 2004), and M.T. (born 2010).1 In October 2015, the
Department of Child Safety ("DCS") took the children into temporary
physical custody.2 A week later, DCS filed a dependency petition, alleging
the children were dependent due to Mother's abuse and/or neglect.

¶3            As relevant here, DCS alleged that Mother, who is
unemployed, failed to provide her children with the basic necessities of life,
including, but not limited to, appropriate parental care and supervision.
DCS alleged that the children were often left unsupervised and that they
begged for food and water around their neighborhood. DCS also alleged
that Mother was unable to parent due to substance abuse, reportedly,
marijuana and spice. Finally, according to DCS, Mother failed to protect
her children from sexual abuse, asserting that she did not notify the police
when J.J. reported being molested in California by a cousin and an uncle.
Mother denied the allegations of the petition.



1      The superior court found all four children dependent as to their
respective fathers, who are not parties to this appeal.

2      T.H., K.J., and M.T. were placed with Mother's brother and his wife
where they remained through the adjudication hearing. J.J.'s placement in
foster care and group homes has changed several times during the
pendency of this case.


                                      2
                         KRISTINA T. v. DCS, et al.
                           Decision of the Court

¶4              After participating in a dependency mediation in December
2015, Mother agreed to the placement of T.H., K.J., and M.T. with a relative,
and J.J. in therapeutic foster care. Mother agreed that parenting time would
include a minimum of one supervised visit per week with T.H., K.J., and
M.T., but that visits with J.J. would be based on his wishes. DCS agreed to
offer, and Mother agreed to participate, in the following services: substance
abuse testing and treatment, psychological evaluation, parent aide, and a
self-referral for individual counseling. Mother also agreed that DCS would
offer, in part, behavioral health services and counseling for the children,
including family sessions "when appropriate." The superior court
approved the mediation agreement.

¶5            Mother regularly attended visitation with the children, but
not all of them participated. DCS established therapeutic visitation to
facilitate communication between T.H., K.J., M.T., and Mother, but, by the
time of the dependency hearing, no family counseling had been
implemented due to T.H. and K.J.'s reluctance to engage or even visit with
Mother at times. Based on his request, J.J. had not participated in visits with
Mother for at least one year. After missing three appointments, Mother
eventually participated in a psychological evaluation with Dr. Jessica
Leclerc in June 2016. Mother was also referred for parent-aide services, but
she ultimately failed to meet any of her parent-aide goals.

¶6            At the February 2017 dependency hearing, DCS withdrew the
substance abuse allegation because Mother tested negative for drugs for
over one year and had addressed her substance abuse through therapy.
After considering testimony and exhibits, the superior court found that
DCS proved the dependency of the children by a preponderance of the
evidence due to Mother's ineffective parental care and control and the
children's exhibition of disruptive behaviors, poor school performance, and
varying degrees of distress over returning to Mother.3 The court noted that
"[t]o Mother's credit, she recognizes that each child is on a different path to
return home. She also supports the continuation of services for the
children." Mother timely appealed the dependency order.


3       The record shows that the dependency hearing did not occur until
15 months after the dependency petition was filed. Although the record
does not indicate that either party objected to the delay, the record also fails
to reflect any good cause or extraordinary case finding by the superior court
as required by Arizona Revised Statutes ("A.R.S.") section 8-842(C), which
states that an out-of-home "dependency adjudication hearing shall be
completed within ninety days after service of the dependency petition."


                                       3
                          KRISTINA T. v. DCS, et al.
                            Decision of the Court

                                 DISCUSSION

A.     Sufficiency of Findings

¶7              Mother challenges the superior court's lack of factual findings
in the dependency ruling. DCS counters that Mother waived her challenge
to the court's findings because she failed to raise an objection in the superior
court.

¶8              As a general rule, we will not address an issue raised for the
first time on appeal, "particularly [] as it relates to the alleged lack of detail
in the juvenile court's findings." Christy C. v. Ariz. Dep't of Econ. Sec., 214
Ariz. 445, 452, ¶ 21 (App. 2007) (citations omitted). "[A] party may not 'sit
back and not call the trial court's attention to the lack of a specific finding
on a critical issue, and then urge on appeal that mere lack of a finding on
that critical issue as a ground for reversal.'" Id. (quoting Bayless Inv. &
Trading Co. v. Bekins Moving & Storage Co., 26 Ariz. App. 265, 271 (1976)).
We recognize that under the juvenile rules of procedure, Mother did not
have a defined avenue by which to object to the ruling, and that she may
have reasonably believed her only recourse was an appeal. However, for
the reasons that follow, we find the issue waived.

¶9             The primary purpose of the dependency statutes and rules is
to ensure that all actions taken are in the children's best interests, and to
address a procedural error for the first time on appeal is inconsistent with
that purpose. See Joshua J. v. Ariz. Dep't of Econ. Sec., 230 Ariz. 417, 422, ¶ 17
(App. 2012) ("[I]f dependency is proven, a prompt adjudication enhances
finality and a child's stability by more quickly initiating either reunification
efforts or termination proceedings," thereby protecting the best interests of
the child.); Ariz. Dep't of Econ. Sec. v. Lee, 228 Ariz. 150, 153, ¶ 15 (App. 2011)
("[T]he juvenile court's chief concern, and the overarching purpose of the
governing statutes and [r]ules, is to protect the child's health and safety.").

¶10            Furthermore, "absent extraordinary circumstances, errors not
raised in the superior court cannot be raised on appeal" because the "court
and opposing counsel should be afforded the opportunity to correct any
asserted defects[.]" Trantor v. Fredrikson, 179 Ariz. 299, 300 (1994) (citations
omitted).      Extraordinary circumstances are errors equivalent to
fundamental error. See id. at 300-01. When no objection is made, we review
non-compliance with the juvenile court procedural rules (i.e., failure to
make specific findings of fact) for fundamental error. Monica C. v. Ariz.
Dep't of Econ. Sec., 211 Ariz. 89, 94, ¶ 22 (App. 2005). To establish
fundamental error, parents must show that the error "goes to the



                                        4
                         KRISTINA T. v. DCS, et al.
                           Decision of the Court

foundation of [their] case, takes away a right that is essential to [their]
defense, and is of such magnitude that [they] could not have received a fair
trial." Id. at ¶ 24 (citations omitted). Parents must also establish they were
prejudiced by such error. Id. at 94-95, ¶ 25.

¶11            Without question, findings of fact and conclusions of law are
helpful for appellate review, but "they do not go to the foundation of the
case or deprive a party of a fair hearing." Trantor, 179 Ariz. at 300-01.
Further, Mother has not established she was prejudiced by the superior
court's failure to make specific findings of fact, and our review of the record
indicates she had a fair hearing. Mother was represented by counsel and
testified by making a statement to the court. She had the opportunity to
present documentary evidence and cross-examine witnesses. Mother has
therefore failed to establish that fundamental error occurred by the court's
failure to include express findings of fact.

¶12             Notwithstanding our decision to apply waiver here, we urge
strict compliance with Arizona Rule of Procedure for the Juvenile Court
55(E). See Ruben M. v. Ariz. Dep't of Econ. Sec., 230 Ariz. 236, 240, ¶ 24 (App.
2012) ("The primary purpose for requiring a court to make express findings
of fact and conclusions of law is to allow the appellate court to determine
exactly which issues were decided and whether the juvenile court correctly
applied the law."). The requirement that the court include specific findings
of fact in a signed order or a minute entry is prevalent throughout the rules
that govern the procedures for handling dependency and termination
hearings. See Ariz. R.P. Juv. Ct. 50-66. Moreover, in addition to aiding
appellate review, the inclusion of specific findings establishes a baseline
against which the court can measure the progress of a parent's efforts to
regain custody of his or her child. See, e.g., A.R.S. § 8-533(B)(8)(c)
(describing as a partial ground for termination that "the parent has been
unable to remedy the circumstances that cause the child to be in an out-of-
home placement").

B.     Sufficiency of Evidence

¶13            Mother also argues the superior court erred because
insufficient evidence supports the dependency finding. We review a
dependency order for abuse of discretion. Louis C. v. Dep't of Child Safety,
237 Ariz. 484, 488, ¶ 12 (App. 2015). As the trier of fact, the court "is in the
best position to weigh the evidence, observe the parties, judge the
credibility of witnesses, and resolve disputed facts." Ariz. Dep't of Econ. Sec.
v. Oscar O., 209 Ariz. 332, 334, ¶ 4 (App. 2004). Thus, we will not disturb a
dependency adjudication for insufficient evidence "unless no reasonable


                                       5
                           KRISTINA T. v. DCS, et al.
                             Decision of the Court

evidence supports it." Willie G. v. Ariz. Dep't of Econ. Sec., 211 Ariz. 231, 235,
¶ 21 (App. 2005). To decide whether a child is dependent, the court must
consider those circumstances existing at the time of the adjudication
hearing. Shella H. v. Dep't of Child Safety, 239 Ariz. 47, 50, ¶ 12 (App. 2016).

¶14            A "dependent child" is one who is "[i]n need of proper and
effective parental care and control and who has no parent . . . willing to
exercise or capable of exercising such care and control" or one "whose home
is unfit by reason of . . . neglect . . . ." A.R.S. § 8-201(15)(a)(i), (iii). Neglect
is "[t]he inability or unwillingness of a parent . . . of a child to provide that
child with supervision, food, clothing, shelter, or medical care if that
inability or unwillingness causes unreasonable risk of harm to the child's
health or welfare . . . ." A.R.S. § 8-201(25)(a). We conclude that reasonable
evidence supports the superior court's finding that all four children are
dependent as to Mother because she is not currently capable of exercising
effective care and control of the children.

¶15           In her June 2016 psychological evaluation, Dr. Leclerc stated
that Mother was "experiencing symptoms of an Unspecified Trauma-and
Other-Stressor Related Disorder, which is related to her personal history of
emotional, sexual, and physical abuse." Dr. Leclerc opined that if Mother
"does not address her trauma history and develop healthier coping skills,
she will remain at risk for neglecting her children." She also stated that "the
prognosis is guarded that she can demonstrate minimally adequate
parenting skills in the foreseeable future." She therefore recommended that
Mother complete, among other services, parenting classes, parent aide, and
individual counseling.

¶16          DCS case manager Sidney Mack testified at the dependency
hearing that Mother's parent-aide services were terminated after Mother
had worked with three separate parent aides, one of whom had experience
in dealing with behavioral health issues. Even with the experienced aide,
Mother's parent-aide services ended "because the behavior changes
requested of Mother could not be achieved and [she] was either unable or
unwilling to achieve the changes." As noted in the parent-aide report,
Mother was unable to (1) demonstrate appropriate parenting skills and
nurturance with the children, (2) administer proper discipline, (3) recognize
how substance abuse affects parenting, (4) demonstrate that she
understands the importance of building healthy relationships, or (5) show
she can address her children's special needs.

¶17         Dr. Leclerc testified that based on Mother's recent successful
completion of individual counseling, she should be able to adequately


                                         6
                         KRISTINA T. v. DCS, et al.
                           Decision of the Court

parent. However, when asked whether the prognosis of ability to parent
would change based on Mother's failure to successfully complete parent-
aide services, Dr. Leclerc stated that she would "want her to be able to
successfully complete aide services and demonstrate the skills that she
learns from those services. Just as the other services that I had
recommended." Dr. Leclerc also clarified it was "extremely important" that
Mother successfully learn coping skills to manage stress and anger before
the children return to her care.

¶18            Mack also testified it would not be in T.H.'s best interests to
return to Mother and that K.J. wished to remain with his aunt and uncle
until the end of the school year. As to J.J., Mother acknowledged she is not
the best placement for him, and Mack opined it would not be in his best
interests to return to Mother. In addition, Mack explained that Mother's
behavioral health issues were pronounced and known to the children, and
they did not wish to return to Mother until those issues were resolved.

¶19           Given the testimony provided by Mack and Dr. Leclerc, as
well as the numerous reports admitted at the hearing without objection, the
superior court did not abuse its discretion in finding the children dependent
as to Mother because there was reasonable evidence showing that each
child needed, and Mother was incapable of exercising, proper and effective
parental care and control. Reasonable evidence also shows that the court's
dependency order was in each child's best interests. See Willie G. at 235, ¶
21 (App. 2005) ("[B]ecause the primary consideration in a dependency case
is always the best interest of the child, . . . the juvenile court is vested with
a great deal of discretion.") (internal quotation and citation omitted).




                                       7
                       KRISTINA T. v. DCS, et al.
                         Decision of the Court

                             CONCLUSION

¶20           The superior court's order finding the children dependent as
to Mother is affirmed.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       8